Citation Nr: 0723406	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-38 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978, and from July 1980 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefit 
currently sought on appeal.  The veteran's notice of 
disagreement was timely received and a statement of the case 
issued in November 1996.  He perfected his appeal by 
submitting a timely VA Form 9, Substantive Appeal in January 
1997.  A supplemental statement of the case was issued in 
July 1999; however, apparently due to the veteran's moving 
out of the Waco RO jurisdiction, the appeal was not certified 
to the Board in conjunction with that application.  Instead, 
when the veteran inquired as to the status of the claim upon 
moving to the jurisdiction of North Little Rock, Arkansas, it 
was treated as an attempt to reopen a previously denied 
claim, and improperly adjudicated under the standard of new 
and material evidence.  Based on the January 1997 Substantive 
Appeal, the Board has proper jurisdiction over the merits of 
the service connection claim.

The veteran has twice submitted informal claims for service 
connection for bipolar disorder.  See two VA Forms 21-4138, 
Statement in Support of Claim, received in October 1996 and 
April 2001.  To date, no action has been taken on this claim.  
It is hereby referred back to the RO for appropriate 
disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a back disability 
which he has claimed is either directly due to an in-service 
bicycle and motor vehicle accident in May 1984, or 
alternatively, due secondarily to his service-connected rib 
and shoulder disabilities.  See statement accepted as a 
notice of disagreement, received in May 2005; see also VA 
Form 21-4138, Statement in Support of Claim, received in 
October 1997.  

The veteran underwent VA examination in conjunction with the 
claim in September 1998; however, no opinion was rendered as 
to etiology of his current back disorder.  The Board is 
required to seek such an opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4) (2006).  

Here, the current medical evidence establishes that the 
veteran receives treatment for lumbar radiculitis.  The 
veteran's service medical records confirm that in May 1984, 
he was riding a bicycle when he was struck by a truck.  The 
question therefore remains whether the evidence indicates 
that there may be an association.  Such an indication will be 
found when there is "credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006). 

In support of his claim, the veteran has submitted his own 
statements, as well as lay statements from friends and family 
who knew him at the time of the accident, credibly indicating 
that the veteran has experienced back pain from the time of 
the accident until the present.  Based on this evidence, a 
medical examination and opinion should be sought.  Also, 
because the veteran claims that his current back pain could 
be secondary to his service-connected disabilities, an 
opinion on that matter also should be sought.

It appears from the record that the veteran receives regular 
medical treatment through the VA Medical Centers in Memphis, 
Tennessee and Waco, Texas.  Records from December 2002 
forward should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA outpatient clinical 
records from the VAMCs in Memphis, Tennessee 
and Waco, Texas, along with any associated 
outpatient clinics, from December 2002 forward.

2.  Schedule the veteran for a VA spine 
examination to determine the nature and 
etiology of any current back disorder, to 
include all segments of the spine.  All 
diagnostic testing deemed necessary should be 
conducted and results reported in detail.  The 
claims folder should be made available to the 
examiner and reviewed.  Based on the 
examination and review of the record, the 
examiner is asked to render opinions as to the 
following questions:

a.  whether it is at least as likely as not 
(probability of fifty percent or more) that 
the veteran's in-service bicycle accident in 
May 1984 resulted in his current back 
disorder.  

b.  whether it is at least as likely as not 
(probability of fifty percent or more) that 
the veteran's current back disability is 
proximately due to, or the result of, his 
service-connected disabilities of residuals 
of left scapula fracture and status post 
thoracotomy, left 3rd and 4th ribs fracture.  
That is also to say, has the veteran's back 
disability increased in severity due to his 
service-connected disabilities? 

A rationale for any opinions expressed is 
requested.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




